Atkinson, J.
A deed was executed in the following language: “State of Georgia, Miller County. ■ This indenture made the 28th day of January in the year of our Lord one thousand eight hundred and ninety-one, between Henry Roberts, of the County of Miller and State of Georgia, of, the first part, and Josephine Henrietta Williams,- of the County of Miller and State of Georgia, of the second part, witnesseth: that the said party of the first part, for and in consideration of dollars, all the landed interest in and to all the lands deeded Burrell Roberts to John B. Roberts and M. C. Roberts, dollars in hand paid, at and before the sealing and delivery of these presents, the receipt whereof is hereby acknowledged, has granted, bargained, sold, aliened, conveyed, and confirmed, and by these presents does grant, bargain, sell, alien, convey, and confirm unto the said party of the second part, her heirs and assigns, all the following described property, to wit: Lot of land No. 212, less 40 acres in the northeast corner, in the 13th district of -Miller County, containing 210 acres; these lands after her death, (the) said party of the second part, to belong to the heirs of her body; and if no heirs, then to revert to and become the property of Peter C. Roberts and Clarisa C. Roberts. To have and to hold the said above granted and described property, with all and singular the rights, members, and appurtenances thereunto appertaining, to the only proper use, benefit, and behoof of the said party of the second part, her heirs, administrators,executors, and assigns, in fee simple; and-that said party of the first part, the said bargained property above described, unto the said party of the second part, her heirs, executors, administrators, and assigns, against the said party of the first part, his administrators, executors, and assigns, and against ail and every other person or persons, 'shall and will and does hereby warrant and forever defend by virtue of these presents. In witness whereof the said party of the first part has set his hand and affixed his seal and delivered these presents, the day and year first above written. Signed, sealed, and delivered in the presence of us the day and year above written.” Held, that this deed conveyed a life-estate to Josephine Henrietta Williams, and upon her death her *63two sons took a vested fee; and her husband had no leviable interest in the land. Civil Code, § 3660.'
November 17, 1913.
Claim. Before Judge Worrill. Miller superior court. October 31, 1912.
P. D. Rich, for plaintiff. W. I. Geer, contra.

Judgment affirmed,.


All the Justices concur.